 



JOINDER AND SEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS JOINDER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into as of November 26, 2019, by and among ACF
FINCO I LP, a Delaware limited partnership (“Lender”), JOHN KEELER & CO. INC., a
Florida corporation doing business as Blue Star Foods (“Existing Borrower”) and
COASTAL PRIDE SEAFOOD, LLC, a Florida limited liability company (“New Borrower”;
Existing Borrower and New Borrower, each a “Borrower” and collectively,
“Borrowers”).

 

Recitals:

 

WHEREAS, Lender and Existing Borrower are parties to a certain Loan and Security
Agreement dated as of August 31, 2016 (as at any time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), pursuant to which
Lender has made certain revolving credit loans to Existing Borrower;

 

WHEREAS, certain Events of Default have occurred and are continuing under the
Loan Agreement and Existing Borrower has requested Lender waive such Events of
Default;

 

WHEREAS, Existing Borrower has informed Lender of the formation of New Borrower
and the proposed merger (the “Coastal Merger”) of Coastal Pride Company, Inc., a
South Carolina corporation (“Target”) into and with New Borrower pursuant to an
Agreement and Plan of Merger and Reorganization dated on or about the date
hereof, among Existing Borrower, New Borrower, Target, and the shareholders of
Target party thereto (the “Merger Agreement”);

 

WHEREAS, the formation of New Borrower and the consummation of the Coastal
Merger are not permitted under the Loan Agreement;

 

WHEREAS, Borrowers have requested that Lender consent to the formation of New
Borrower and the Coastal Merger and amend the Loan Agreement as hereinafter set
forth;

 

WHEREAS, as a condition to Lender’s waiver of the certain Events of Default,
Lender’s consent to the formation of New Borrower and Coastal Merger, and
Lender’s willingness to continue to make loans or otherwise extend financial
accommodations to Borrowers under the Loan Agreement, New Borrower has agreed to
execute this Amendment to become a Borrower under the Loan Agreement; and

 

WHEREAS, Lender is willing to amend the Loan Agreement on the terms and subject
to the conditions as hereinafter set forth;

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.

 

2. Consent. Section 8.16 of the Loan Agreement prohibits the making of any
investment in any Person or affiliate after the Effective Date, including in the
form of equity interests. In addition, Section 8.2 of the Loan Agreement
prohibits Existing Borrower from acquiring substantially all of the equity
interests or assets of any Person. Notwithstanding the restrictions contained in
Sections 8.16 and 8.2 of the Loan Agreement, subject to satisfaction of each of
the conditions precedent contained in Section 11 of this Amendment, Lender
hereby consents to (a) the formation of New Borrower (effective as of the date
of the formation thereof) and (b) the consummation of the Coastal Merger
pursuant to the terms of the Merger Agreement. The consent granted herein
relates solely to the matters as specifically described in this Section and
nothing in this Amendment is intended or shall be construed as Lender’s consent
to any other transaction (including, without limitation, Borrowers’ taking or
omitting to take any action similar to the aforesaid matter).

 



   

 

 

3. Joinder of New Borrower.

 

(a) Addition of New Borrower as a Borrower. New Borrower irrevocably,
unconditionally and absolutely assumes all the obligations of a Borrower under
the Loan Agreement and each other Loan Document and agrees that it is and shall
be a Borrower and bound as a Borrower under the terms of the Loan Agreement and
each other Loan Document as if New Borrower had originally executed such
documents as a Borrower. New Borrower (a) makes to Lender the representations
and warranties set forth in the Loan Agreement applicable to a Borrower and
confirms that such representations and warranties are true and correct in all
material respects on and as of the date hereof, subject to disclosures set forth
in the Disclosure Schedule as supplemented and modified by this Amendment, (b)
covenants with Lender that it will observe and perform the terms and provisions
of the Loan Agreement and the other Loan Documents to the same extent as if it
originally executed such documents as a Borrower, and (c) confirms that it has
received a copy of the Loan Agreement and the other Loan Documents. The parties
hereto agree that each reference in the Loan Agreement and the other Loan
Documents, including this Amendment, to “Borrower,” “Borrowers” or terms of
similar import shall be deemed to include New Borrower.

 

(b) Grant of Security Interest. As security for the full, final and indefeasible
payment to Lender in cash and performance of the Obligations, New Borrower
hereby pledges to Lender, and grants to Lender a continuing general lien upon
and security interest in and to all of New Borrower’s right, title and interest
in and to the following, wherever located and whether now owned or hereafter
acquired, whether owned or held by New Borrower or by any other Person in any
manner for New Borrower’s account (and specifically includes all accessions to,
substitutions for and all replacements, products and cash and non-cash proceeds
of all of the following): all cash, Money (as defined in Section 1-201(24) of
the UCC), Accessions, Accounts (including without limitation all Receivables and
unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to, or destruction
of any or all of the Collateral), Certificates of title, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents (including but not limited
all to books and records, and all recorded data of any kind or nature,
regardless of the medium of recording, including, without limitation, writings,
plans, specifications, schematics customer lists, credit files, computer
programs, printouts and other computer materials and records of New Borrower
pertaining to any of the items or subject matter described in this paragraph),
Equipment, General Intangibles, Goods, Health-Care-Insurance Receivables,
Instruments, Inventory, Investment Property, Letter-Of-Credit Rights, Proceeds,
Records, Software and Supporting Obligations, all rights to payment for money or
funds advanced or sold, and all monies or other Property of any kind now or at
any time or times hereafter in the possession or under the control of Lender or
any Affiliate of Lender or any representative, agent or correspondent of Lender
pertaining to any of the items or subject matter described in this paragraph,
and to the extent not otherwise included in the foregoing, all other property in
which a security interest may be granted under the UCC or which may be delivered
to and held by Lender pursuant to the terms hereof. Notwithstanding the
foregoing, if on or prior to the date hereof, New Borrower has not obtained the
written consent of a Governmental Unit necessary to permit the assignment of any
Document, Instrument, Chattel Paper, contract or agreement by and between New
Borrower and any Governmental Unit (a “Government Contract”) in connection with
the granting by New Borrower to Lender of the security interests described
herein, the Collateral and Lender’s security interests described herein shall
specifically exclude each such Government Contract, and all of New Borrower’s
rights, title and interests therein, however, in such case the Collateral and
Lender’s security interests granted herein shall specifically include and shall
be limited to all Accounts and Receivables in connection with such Government
Contract and all of New Borrower’s rights, title and interests in and to such
Accounts and Receivables, and all such Accounts and Receivables shall be
considered as Collateral for purposes hereof. Notwithstanding anything contained
in this Amendment, the Loan Agreement, or the other Loan Documents to the
contrary, the term “Collateral” shall not include the following: (i) New
Borrower’s rights or interests in or under any license, contract or agreement to
the extent, but only to the extent that such a grant would, under the terms of
such license, contract or agreement, constitute or result in a breach or default
under such license, contract or agreement (other than to the extent that any
such term has been waived or would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions)), provided that (A) immediately upon either (I) an Event of Default
pursuant to Section 9.1(f) or Section 9.1(g) of the Loan Agreement, or (II) the
ineffectiveness, lapse, termination or waiver of any such term, the Collateral
shall include, and New Borrower shall be deemed to have granted a security
interest as of the date hereof in all such rights and interests as if such term
had never been in effect, and (B) to the extent that any such lease, license,
contract or agreement would otherwise constitute Collateral (but for the
provisions of this paragraph), all Receivables or other amounts due and payable
or to become due and payable from New Borrower’s performance under such license,
contract or agreement and all proceeds resulting from the sale or disposition by
New Borrower of any rights of New Borrower under such license, contract or
agreement shall constitute Collateral, or (ii) any real property.

 



 -2- 

 

 

(c) Joint and Several Liability; New Borrower’s Representative. Each of New
Borrower and Existing Borrower acknowledges and agrees that, as of the date
hereof, it shall be jointly and severally liable in its capacity as a Borrower
for any and all Loans and other Obligations heretofore or hereafter made or
extended by Lender to any and all of Borrowers and for all interest, fees and
other charges payable in connection therewith. New Borrower hereby irrevocably
appoints Existing Borrower as the agent, attorney-in-fact and legal
representative of New Borrower for all purposes, including requesting
disbursement of Loans and receiving account statements and other notices and
communications to Borrowers (or any of them) from Lender.

 

(d) Further Assurances. In furtherance of its obligations under the Loan
Agreement, New Borrower agrees to deliver to Lender such documentation as Lender
may reasonably require to evidence, protect and perfect the Liens created by the
Loan Agreement, as modified hereby. New Borrower acknowledges the authorizations
given to Lender under the Loan Agreement, the other Loan Documents, and
otherwise.

 

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

(a) The Loan Agreement is amended by amending and restating the Preamble thereof
as follows:

 

This LOAN AND SECURITY AGREEMENT (together with all Schedules and Exhibits
hereto, and all amendments, modifications and supplements hereto, and all
restatements hereof, from time to time, pursuant to the terms hereof,
collectively, this “Agreement”) is executed by and among ACF FINCO I LP, a
Delaware limited partnership (“Lender”), JOHN KEELER & CO. INC., a Florida
corporation doing business as Blue Star Foods (“Blue Star”), and each Subsidiary
of Blue Star that may from time to time join this Agreement as a borrower (Blue
Star and such Subsidiaries, individually and collectively, as the context
requires, “Borrower”), as of August 31, 2016 (the “Effective Date”).

 



 -3- 

 



 

(b) Section 3.3 of the Loan Agreement is amended by deleting the reference to
“$2,500” contained therein and substituting “$4,000” in lieu thereof.

 

(c) Section 3.5 of the Loan Agreement is amended by deleting the second and
third sentences thereof and substituting the following in lieu thereof:

 

Prior to the occurrence of a Default or Event of Default, in no event shall
Borrower be liable for or reimburse Lender for such fees, costs or expenses to
the extent Lender performs more than three (3) field examinations and one (1)
appraisal in any calendar year. Borrower acknowledges and agrees that during the
continuation of a Default or Event of Default Borrower shall be liable for and
shall reimburse Lender for all reasonable fees, costs and expenses of all field
examinations and appraisals conducted by Lender and/or its agents, without limit
and regardless of the number of field examinations or appraisals conducted by
Lender or its agents in any calendar year.

 

(d) Section 3.7 of the Loan Agreement is amended by deleting the second
paragraph thereof and substituting the following in lieu thereof:

 

If prior to the sixth (6th) anniversary of the Effective Date (a) Borrower
prepays all Obligations outstanding in full pursuant to the foregoing paragraph,
or (b) pursuant to the terms of this Agreement or any other Loan Document,
either (i) Lender demands repayment of the outstanding Obligations in whole or
in part, or (ii) repayment of the outstanding Obligations are otherwise
accelerated in whole or in part, then (c) at the time of such prepayment,
repayment, demand or acceleration, and in addition to the principal balance of
the Revolving Credit, all accrued and unpaid interest thereon, all fees, costs,
expenses and other amounts payable to Lender in connection with the Revolving
Credit, and all other Obligations paid to Lender under this Agreement and the
other Loan Documents, Borrower shall pay liquidated damages to Lender in an
amount equal to the Revolving Credit Limit multiplied by (i) three percent
(3.00%) if such prepayment, repayment, demand or acceleration occurs prior to
the fifth (5th) anniversary of the Effective Date, ad (ii) two percent (2.00%)
if such prepayment, repayment, demand or acceleration occurs on or after the
fifth (5th) anniversary of the Effective Date but prior to the sixth (6th)
anniversary of the Effective Date.

 

(e) Article 3 of the Loan Agreement is amended by adding the following new
Section 3.9 immediately after Section 3.8:

 



 -4- 

 

 

3.9 LIBOR Sunset Provisions.

 

(a) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Lender determines (which determination shall be conclusive absent
manifest error) that:

 

(i) adequate and reasonable means do not exist for ascertaining LIBOR,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or

 

(ii) the administrator of the LIBOR Screen Rate or a Governmental Unit having
jurisdiction over Lender has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),

 

then, reasonably promptly after such determination by Lender, Lender may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for Lender,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by Lender.

 

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Lender will promptly so notify Borrower and the Revolving Credit
Rate shall be determined without reference to the LIBOR Rate.

 

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

(f) Section 5.1(a) of the Loan Agreement is amended by deleting such Section and
substituting the following in lieu thereof:

 

(a) Borrower is an organization of the type, and organized in the jurisdiction,
as described in the Disclosure Schedule. Borrower’s federal tax identification
number and registration or filing number with the State of its organization is
set forth on the Disclosure Schedule. Borrower is qualified to do business in
every jurisdiction where the nature of its business requires it to be so
qualified unless the failure to so qualify could not reasonably be expected to
result in a Material Adverse Change.

 

(g) Section 8.1 of the Loan Agreement is amended by deleting clause (d)
contained therein and substituting the following in lieu thereof:

 

(d) existing Indebtedness described on the Disclosure Schedule, the Specified
Subordinated Indebtedness, and the Coastal Subordinated Indebtedness,

 



 -5- 

 

 

(h) Section 8.7 of the Loan Agreement is amended by (1) deleting the word “or”
at the end of clause (iii) thereof, and (2) adding the following text
immediately prior to the “.” at the end of such Section:

 

, or (v) amend or modify any provision of any instrument or agreement evidencing
or securing any Coastal Subordinated Indebtedness or pay any principal of or
interest on any Coastal Subordinated Indebtedness other than as expressly
permitted under any subordination agreement entered into by Lender with any
holder of the Coastal Subordinated Indebtedness.

 

(i) Section 8.21 of the Loan Agreement is amended by deleting such Section and
substituting the following in lieu thereof:

 

8.21 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
and for the last day of each calendar month, beginning with the calendar month
ending January 31, 2021, to be less than the ratio set forth below for the
measurement period corresponding thereto:

 

Measurement Period  Amount  Twelve (12) month period ending January 31, 2021,
February 28, 2021, March 31, 2021, April 30, 2021, May 31, 2021, June 30, 2021,
July 31, 2021, and August 31, 2021   1.00 to 1.00  Twelve (12) month period
ending September 30, 2021 and the last day of each calendar month thereafter 
 1.10 to 1.00 

 

(j) Article 8 of the Loan Agreement is amended by adding the following new
Section 8.22 immediately after Section 8.21:

 

8.22 EBITDA. Permit EBITDA to be less than the amount set forth below for the
measurement period corresponding thereto:

 

Measurement Period  Amount  One (1) month ending October 31, 2019  $(50,000) One
(1) month ending November 30, 2019  $(50,000) One (1) month ending December 31,
2019  $(50,000) Four (4) months ending January 31, 2020  $(25,000) Five (5)
months ending February 29, 2020  $18,000  Six (6) months ending March 31, 2020 
$75,000  Seven (7) months ending April 30, 2020  $165,000  Eight (8) months
ending May 31, 2020  $250,000  Nine (9) months ending June 30, 2020  $335,000 
Ten (10) months ending July 31, 2020  $425,000  Eleven (11) months ending August
31, 2020  $505,000  Twelve (12) months ending September 30, 2020  $585,000 
Twelve (12) months ending October 31, 2020  $700,000  Twelve (12) months ending
November 30, 2020  $800,000  Twelve (12) months ending December 31, 2020 
$900,000 

 



 -6- 

 

 

(k) The Loan Agreement is amended by adding the following new Article XI to the
Loan Agreement immediately after Article X:

 

ARTICLE XI – MULTIPLE BORROWERS

 

At any time that more than one Person is identified as “Borrower” hereunder (for
purposes of this Article XI, each a “Borrower”, and collectively, “Borrowers”):

 

11.1 Borrower Agent.

 

(a) Appointment. Each Borrower hereby appoints Blue Star as its true and lawful
attorney-in-fact, with full right and power, for purposes of exercising all
rights of such Person hereunder and under applicable law with regard to the
transactions contemplated under this Agreement and the other Loan Documents,
including, without limitation, the requesting of Loans and Letters of Credit
under this Agreement and submitting all financial statements and related reports
required to be delivered by Borrowers hereunder. Lender shall have the right to
deal with Blue Star with regard to all matters concerning the rights and
obligations of Lender hereunder and pursuant to applicable law with regard to
the transactions contemplated under this Agreement and the other Loan Documents.
All actions or inactions of the officers, managers, members, or agents of Blue
Star with regard to the transactions contemplated under this Agreement and the
other Loan Documents shall be deemed with full authority and binding upon all
Borrowers.

 

(b) Notices. Any notice required by Lender to Borrowers or any Borrower pursuant
to this Agreement or the other Loan Documents may be directed to and in the name
of Blue Star. Any notice provided to Blue Star hereunder shall constitute notice
to each Borrower. Any notice required by a Borrower to Lender pursuant to this
Agreement or the other Loan Documents may be sent by and on behalf of such
Borrower by Blue Star. Any such notice provided by Blue Star shall constitute
notice by each Borrower.

 

(c) Loan Documents. Each Borrower hereby empowers and authorizes Blue Star, on
behalf of such Borrower, to execute and deliver to Lender all Borrowing Base
Certificates and Compliance Certificates. Each Borrower agrees that any action
taken by Blue Star in accordance with the terms of this Agreement or the other
Loan Documents, and the exercise by Blue Star of its powers set forth herein or
therein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all Borrowers with the same effect as if taken by such
Borrower.

 

 -7- 

 

 

11.2 Nature and Extent of Liability.

 

(a) Each Borrower agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Lender the prompt payment and
performance of, all Obligations. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until all Obligations
arising under the Loan Documents are paid in full and Lender’s commitment to
lend hereunder terminates, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (iii) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any Obligor; (v) any election by Lender in an insolvency proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (vii) the disallowance of any claims of
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except payment in full of the Obligations.

 

(b) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of all Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of any Obligations as long as it is a
Borrower. It is agreed among each Borrower and Lender that the provisions of
this Section are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Lender would decline to make Loans.
Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

 

(c) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section shall be limited to the greater of (i) all amounts for which
such Borrower is primarily liable, as described below, and (ii) such Borrower’s
Allocable Amount.

 

 -8- 

 

 

(d) If any Borrower makes a payment under this Section of any Obligations (other
than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

(e) Nothing contained in this Section shall limit the liability of any Borrower
to pay Loans made directly or indirectly to that Borrower (including Loans
advanced to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder. Lender shall have the
right, at any time in its sole and absolute discretion, to condition Loans upon
a separate calculation of borrowing availability for each Borrower and to
restrict the disbursement and use of such Loans to such Borrower.

 

(f) Each Borrower has requested that Lender make this credit facility available
to Borrowers on a combined basis, in order to finance Borrowers’ business most
efficiently and economically. Borrowers’ business is a mutual and collective
enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group. Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the facility, all to their mutual advantage.
Borrowers acknowledge that Lender’s willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.

 

(g) Each Borrower hereby subordinates any claims, including any rights at law or
in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other
Obligor, howsoever arising, to the full payment of all Obligations.

 

11.3. One Obligation. The Loans and other Obligations constitute one general
obligation of Borrowers and are secured by Lender’s Lien on all Collateral;
provided, however, that Lender shall be deemed to be a creditor of, and the
holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.

 

(d) The Definitions Schedule to the Loan Agreement is amended by adding the
following new definitions thereto in proper alphabetical sequence:

 

“Coastal” means Coastal Pride Seafood, LLC, a Florida limited liability company
and Borrower hereunder.

 



 -9- 

 

 

“Coastal Subordinated Indebtedness” means Indebtedness of Blue Star owing under
the Coastal Subordinated Notes to the holders thereof, in each case so long as
(a) such Indebtedness is subordinated in right of payment to the Obligations
pursuant to a subordination agreement in favor of Lender in form and content
acceptable to Lender in Lender’s permitted discretion, and (b) such Indebtedness
is not secured by any Lien on any Collateral.

 

“Coastal Subordinated Notes” means, collectively, (a) that certain 4% Promissory
Note dated on or about the Seventh Amendment Date in the original principal
amount of $500,000, issued by Blue Star to the order of Walter Lubkin, Jr., (b)
that certain 4% Convertible Promissory Note dated on or about the Seventh
Amendment Date in the original principal amount of $87,842, issued by Blue Star
to the order of Walter F. Lubkin, III, (c) that certain 4% Convertible
Promissory Note dated on or about the Seventh Amendment Date in the original
principal amount of $71,372, issued by Blue Star to the order of Tracy L. Greco,
and (d) that certain 4% Convertible Promissory Note dated on or about the
Seventh Amendment Date in the original principal amount of $50,786, issued by
Blue Star to the order of John C. Lubkin.

 

“LIBOR” has the meaning specified therefor in the definition of “LIBOR Screen
Rate”.

 

“LIBOR Screen Rate” means the London interbank offered rate (“LIBOR”)
administered by ICE Benchmark Administration Limited or a comparable,
replacement or successor rate, which rate is approved by Lender, as published on
commercially available sources providing such quotations as may be designated by
Lender from time to time.

 

“LIBOR Successor Rate” has the meaning specified therefor in Section 3.9.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of Lender, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by Lender in a manner substantially consistent with market practice (or, if
Lender determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Lender determines is reasonably necessary in connection with the administration
of this Agreement).

 

“Obligor” means Borrower and each Guarantor.

 

“Seventh Amendment Date” means November 26, 2019.

 



 -10- 

 

 

(e) The Definitions Schedule to the Loan Agreement is further amended by adding
the following sentence at the end of the definition of “Eligible In-Transit
Inventory”:

 

Notwithstanding the foregoing, during the period commencing on the Seventh
Amendment Date and for 60 days thereafter, In-Transit Inventory of Coastal that
satisfies all of the foregoing requirements other than clauses (g) and (h),
above, shall be deemed to be Eligible In-Transit Inventory hereunder.

 

(f) The Definitions Schedule to the Loan Agreement is further amended by
deleting the definition of “LIBOR01 Page” therefrom.

 

(g) The Definitions Schedule to the Loan Agreement is further amended by
deleting the definition of “LIBOR Rate” contained therein and substituting the
following in lieu thereof:

 

“LIBOR Rate” means the greater of (a) zero percent (0%) and (b) the rate per
annum equal to the LIBOR Screen Rate, for deposits in U.S. dollars for a term of
three (3) months on the second (2nd) Banking Day prior to the date of an Advance
until the first day of the first full month following the date of such Advance,
and for each calendar month thereafter on the second (2nd) Banking Day prior to
the first day of each calendar month, adjusted for reserve requirements and such
other requirements as may be imposed by federal, state or local government and
regulatory agencies; provided that to the extent a comparable, replacement or
successor rate is approved by Lender in connection herewith, the approved rate
shall be applied in a manner consistent with market practice.

 

(h) The Definitions Schedule to the Loan Agreement is further amended by
deleting the definition of “Revolving Credit Rate” contained therein and
substituting the following in lieu thereof:

 

“Revolving Credit Rate” means a per annum rate of interest equal to the
following:

 

(a) prior to the first day of the calendar month after satisfaction of the Rate
Reduction Condition, the greatest of (i) the sum of the LIBOR Rate plus nine and
one-quarter percent (9.25%), (ii) the sum of the Prime Rate plus six percent
(6.00%), and (iii) a fixed rate of six and one-half percent (6.50%) and

 

(b) on the first day of the calendar month after satisfaction of the Rate
Reduction Condition and thereafter, the greatest of (i) the sum of the LIBOR
Rate plus seven and one-half percent (7.50%), (ii) the sum of the Prime Rate
plus four and one-quarter percent (4.25%), and (iii) a fixed rate of six and
one-half percent (6.50%).

 

As used herein “Rate Reduction Condition” means, so long as no Default or Event
of Default has occurred and is continuing, Borrower’s achieving a Fixed Charge
Coverage Ratio of at least 1.10 to 1.00 for any consecutive twelve (12) calendar
month period, determined as of the last day of any calendar month ending on or
after November 30, 2019.

 







 -11- 

 

 

(i) The Definitions Schedule to the Loan Agreement is further amended by
deleting the definition of “Revolving Credit Termination Date” contained therein
and substituting the following in lieu thereof:

 

“Revolving Credit Termination Date” means the earliest to occur of (a) the sixth
(6th) anniversary of the Effective Date, (b) the date Lender terminates the
Revolving Credit pursuant to Section 9.3(a), and (c) the date on which repayment
of the Revolving Credit, or any portion thereof, becomes immediately due and
payable pursuant to Section 9.3(b).

 

(j) The Definitions Schedule to the Loan Agreement is further amended by
deleting from the definition of “Eligible Receivables” clause (j) contained
therein and by substituting the following in lieu thereof:

 

(j) any portion of the Eligible Receivables of the Account Debtor and/or its
Affiliates exceeds twenty percent (20%) of the total amount of all Eligible
Receivables, then the amount of such excess shall be treated as ineligible;
provided, however, such percentage shall be (i) sixty percent (60%) with respect
to US Foods Holding Company and its Affiliates, (ii) thirty percent (30%) with
respect to Performance Food Group Company and its Affiliates and (iii) thirty
percent (30%) with respect to Restaurant Depot, LLC and its Affiliates;

 

(k) The Disclosure Schedule to the Loan Agreement is amended by amending and
restating Items 5.1 (Organization, Qualification and Structure), 5.3 (Name and
Address), 5.4 (Location of Collateral; Equipment List), 5.15 (ERISA Matters),
5.19 (location of Bank and Securities Accounts), and 5.21 (Capital Structure) as
set forth on Annex A attached hereto.

 

(l) The Disclosure Schedule to the Loan Agreement is further amended by adding
the following disclosures at the end of Item 5.9 (General Intangibles, Patents,
Trademarks, Copyrights and Licenses):

 

Mark  Registration No.  Registration Date  Application No.  Application Date 
Owner Lubkin’s Coastal Pride  2879531  8/31/04  78289067  8/19/03  Coastal Pride
Seafood, LLC Lubkin’s Good Stuff  N/A  N/A  87919629  5/14/18  Coastal Pride
Seafood, LLC Lubkin’s First Choice  N/A  N/A  88645685  10/8/19  Coastal Pride
Seafood, LLC

 

Unregistered Marks:

 

Lubkin’s First Choice (Coastal Pride Seafood, LLC)

 

5. Waiver. Existing Borrower previously advised Lender of Existing Borrower’s
failure to maintain a Fixed Charge Coverage Ratio of at least 1.10 to 1.00 for
each of the four calendar quarters ending June 30, 2019 and September 30, 2019,
in each case as required under Section 8.21 of the Loan Agreement, which failure
has caused Events of Default to occur and currently exist under Section 9.1(c)
of the Loan Agreement (collectively, the “Specified Defaults”). The Specified
Defaults are the only Defaults or Events of Default that exist under the Loan
Agreement and the other Loan Documents as of the date hereof. Subject to the
satisfaction of the conditions precedent set forth in Section 11 hereof, Lender
hereby waives the Specified Defaults and from and after the date hereof and will
no longer charge the Default Rate due to the existence of the Specified
Defaults. In no event shall such waiver be deemed to constitute a waiver of (a)
any Default or Event of Default other than the Specified Defaults or (b)
Borrowers’ obligation to comply with all of the terms and conditions of the Loan
Agreement and the other Loan Documents from and after the date hereof.
Notwithstanding any prior, temporary mutual disregard of the terms of any
contracts between the parties, each Borrower hereby agrees that it shall be
required strictly to comply with all of the terms of the Loan Documents on and
after the date hereof.

 



 -12- 

 

 

6. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

7. Acknowledgments and Stipulations. Each Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by such Borrower
are legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower); the security interests and
liens granted by such Borrower in favor of Lender are duly perfected, first
priority security interests and liens; and the unpaid principal amount of the
Loans on and as of the opening of business on November 26, 2019, totaled
$5,639,521.78.

 

8. Representations and Warranties. Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof other than the Specified Defaults; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower and this
Amendment has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.

 

9. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

 

10. Breach of Amendment. This Amendment shall be part of the Loan Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

11. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

 

(a) Lender shall have received each of the following:

 

(i) a counterpart of this Amendment duly executed by Borrowers and acknowledged
by Guarantors, including the Disclosure Schedule, amended and restated as of the
date hereof;

 

(ii) an amended and restated revolving credit note duly executed by Borrowers;

 



 -13- 

 

 

(iii) true, correct and complete copies of the Merger Agreement (including all
disclosure schedules) and all other material agreements entered into in
connection therewith;

 

(iv) an equity interest pledge agreement duly executed by Borrowers;

 

(v) ACORD certificates or equivalent evidence of liability and property
insurance for New Borrower as required by Section 7.5 of the Loan Agreement;

 

(vi) a certificate of the secretary of New Borrower, to which is attached (A)
New Borrower’s certificate of incorporation, certified by the Secretary of State
of the State of Florida as of a recent date, (B) New Borrower’s by-laws, (C)
resolutions of the board of directors of New Borrower authorizing the Coastal
Merger, entry into this Amendment and joinder of New Borrower as a Borrower
under the Loan Agreement and other Loan Documents, (D) the names, titles and
specimen signatures of the officers of New Borrower authorized to execute and
deliver this Amendment and the other Loan Documents to which New Borrower is a
party on behalf of New Borrower, and (e) a good standing certificate for New
Borrower issued by the Secretary of State of the State of South Carolina as of a
recent date;

 

(vii) certificates of the secretaries of Existing Borrower and Parent, each of
which (A) certifies that there have been no changes to the respective articles
of incorporation or by-laws of Existing Borrower or Parent since the Fifth
Amendment Date, and (B) attaches (1) resolutions of the board of directors of
Existing Borrower and Parent authorizing entry into the Coastal Merger (with
respect to Existing Borrower) and this Amendment, (2) the names, titles and
specific signatures of the officers of Existing Borrower and Parent authorized
to execute and deliver this Amendment and any other Loan Documents executed in
connection herewith on behalf of Existing Borrower or Parent, as applicable, and
(3) a good standing certificate for Existing Borrower and Parent, issued by the
Secretary of State of such Person’s respective jurisdictions of incorporation as
of a recent date; and

 

(viii) lien searches with respect to Target, the results of which are
satisfactory to Lender;

 

(ix) an opinion letter of counsel to New Borrower with respect to this Amendment
and the Loan Documents in form and substance satisfactory to Lender;

 

(x) Lender shall have received such other documents, instruments and agreements
as Lender may require; and

 

(b) No Default or Event of Default shall exist after giving effect to this
Amendment.

 

12. Additional Covenant. To induce Lender to enter into this Amendment and waive
the Specified Defaults as provided herein, Borrowers covenant and agree to
deliver to Lender, no later than 15 days after the date hereof, (a) the original
promissory note dated February 19, 2019, made by Perfect Crab Company, Inc., a
Texas corporation (“Perfect Crab”) to Target, in the original principal amount
of $132,500 (the “Perfect Crab Note”), (b) the original assignment of note dated
on or about the date hereof, assigning the Perfect Crab Note from Target to New
Borrower, and (c) an allonge executed in blank by New Borrower with respect to
the Perfect Crab Note, in form and substance satisfactory to Lender.

 



 -14- 

 



 

13. Amendment Fee; Expenses of Lender. In consideration of Lender’s willingness
to enter into this Amendment and waive the Specified Defaults as set forth
herein, Borrowers agree to pay to Lender an amendment fee in the amount of
$15,000 in immediately available funds on the date hereof. Such fee shall be
fully earned when due and non-refundable when paid. Borrowers also agree to pay,
on demand, all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

 

14. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

15. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

16. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

17. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

18. Further Assurances. Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

19. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

20. Release of Claims. To induce Lender to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that any Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Lender that no
Borrower has transferred or assigned to any Person any claim that any Borrower
ever had or claimed to have against Lender.

 

21. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Signature pages follow]

 

 -15- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

LENDER:       ACF FINCO I LP         By: /s/ John Nooney   Name: John Nooney  
Its: Managing Director         EXISTING BORROWER:       JOHN KEELER & CO. INC.  
      By: /s/ John Keeler   Name: John Keeler   Its: Executive Chairman        
NEW BORROWER:       COASTAL PRIDE SEAFOOD, LLC         By: /s/ John Keeler  
Name: John Keeler   Its: Chief Executive Officer  

 

[Joinder and Seventh Amendment to Loan and Security Agreement]

 



   

 

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Lender hereby (i) acknowledges receipt of a copy of the foregoing
Joinder and Seventh Amendment to Loan and Security Agreement (the “Amendment”);
(ii) consents to Borrowers’ execution and delivery thereof; (iii) agrees to be
bound thereby; (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the Obligations and reaffirms that such
guaranty is and shall remain in full force and effect; and (v) hereby releases,
acquits and forever discharges Lender, and all officers, directors, agents,
employees, successors and assigns of Lender, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be
any), whether absolute or contingent, disputed or undisputed, at law or in
equity, or known or unknown, that such Guarantor now has or ever had against
Lender arising under or in connection with such guaranty, any of the Loan
Documents or otherwise.

 

IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
as of the date of the Amendment.

 

  /s/ John Keeler   JOHN R. KEELER         BLUE STAR FOODS CORP.         By: /s/
John Keeler   Name: John Keeler   Its: Chief Executive Officer

 

   

 

 